Brown, J.
(concurring). As I have noted before, the law often appears to aid the greedy more assiduously than it does the needy. See Doliner v. Brown, 21 Mass. App. Ct. 692, 698 (1986) (Brown, J., concurring in part and dissenting in part). This is another example in which a marginal claim of $15,000 spawned more than a decade of litigation — at times, both sides could see or should have perceived the futility of further efforts — and mushroomed into an award of over $100,000 in damages (an apparently problematical amount at this stage) and attorney’s fees. In brief, the teaching point here is that a litigant in pursuit of $15,000 may well end up paying out over $100,000.1 See Cruz Mgmt. Co. v. Wideman, 417 Mass. 771, 777 (1994). All this has been a huge waste of judicial time and resources, but I suspect the legal fees expended by the respective parties were perceived by the lawyers as beneficial.
A final comment (as I have also noted before): “There seems to be no shortage of attorneys who are prepared to litigate; however, attorneys who have the ability or inclination to engage in risk assessment and counsel their clients accordingly do seem to be in short supply. . . . Careful and sagacious counseling should act as a prophylactic so that an overreaching and obdurate [party], as here, does not run the risk of being ‘hoist[ed] with his own petard.’ William Shakespeare, Hamlet act 3, sc. 4.” Adams v. Peterson, 35 Mass. App. Ct. 782, 782-783 (1994).

The old nursery rhyme comes into play here: “For want of a nail the shoe was lost, For want of a shoe the horse was lost, For want of a horse the rider was lost, For want of a rider the battle was lost, For want of a battle the kingdom was lost, And all for the want of a horseshoe nail.” Oxford Dictionary of Nursery Rhymes 324 (Iona & Peter Opie eds., 1951).